Case 1:18-cv-05534-ERK-SJB Document 19 Filed 03/04/19 Page 1 of 2 PageID #: 61



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ELIZABETH FLINT,                                                              Case No.: 1:18-cv-05534
                                         Plaintiff,
                                                                              PROPOSED ORDER AND
                    -against-                                                 STIPULATION

ATLANTIC NETWORKS, LLC, CHIPSHOP
CORP. AND THE ATLANTIC CHIP SHOP LLC,
                                         Defendants.
-----------------------------------------------------------------X
          Defendant Atlantic Networks, LLC (the “Defendant”), by their undersigned counsel, agree and

stipulate with Plaintiff Elizabeth Flint (the “Plaintiff”), by their attorney Parker Hanski LLC, and

Defendants Chipshop Corp., and The Atlantic Chip Shop LLC, by their attorney Law Offices of Mitchell

Segal P.C. as follows:

         IT IS STIPULATED AND AGREED by and between the parties that Defendant Atlantic Networks,

LLC’s time to reply or otherwise respond to Plaintiff’s Complaint is extended through and including April

5, 2019;

         IT IS HEREBY STIPULATED AND AGREED by and between the parties that the mediation

completion date of March 1, 2019, be extended through and including May 1, 2019;

         IT IS HEREBY STIPULATED AND AGREED by and between the parties that all parties consent

to electronic service of all court filings per Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure;

         IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be signed in

counterparts and that a facsimile copy or other electronic copies shall be deemed originals.

Dated:      New York, New York
            March 4, 2019
 PARKER HANSKI LLC                                                    LEVIN-EPSTEIN & ASSOCIATES, P.C.

 By:         /s/ Adam Saul Hanski                                  By: /s/ Jason Mizrahi
       Adam Saul Hanski, Esq.                                           Jason Mizrahi, Esq.
       40 Worth Street, 10th Floor                                      1 Penn Plaza, Suite 2527
       New York, NY 10013                                               New York, New York 10119
       Tel. No.: (212) 248-7400                                         Tel. No.: (212) 792-0048
       Email: ash@parkerhanski.com                                      Email: Jason@levinepstein.com
       Attorneys for Plaintiff                                          Attorneys for Defendant Atlantic Networks,
                                                                        LLC
Case 1:18-cv-05534-ERK-SJB Document 19 Filed 03/04/19 Page 2 of 2 PageID #: 62



                                          LAW OFFICES OF MITCHELL SEGAL
                                          P.C.

                                          By: /s/ Mitchell Segal
                                          Mitchell Segal, Esq.
                                          1010 Northern Boulevard, Suite 208
                                          Great Neck, NY 11021
                                          Tel. No.: (516)415-0100
                                          Email: Msegal@segallegal.com
                                          Attorneys for Defendants Chipshop Corp. and
                                          The Atlantic Chip Shop LLC


_________________________
      SO ORDERED
